SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED, that the petition for review is DENIED.
Ming Nuan Zheng (“Zheng”), through counsel, petitions this Court for review of the BIA order denying his motion to reconsider its March 2004 order dismissing his appeal of an order of an immigration judge (“IJ”) denying his application for asylum, withholding of removal, and Convention Against Torture (“CAT”) relief. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Kawr v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam). The BIA abuses its discretion when its decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted). The Immigration and Nationality Act provides that a motion to reconsider must specify errors of fact or law in the BIA’s decision and be supported with pertinent authority. See 8 C.F.R. § 1003.2(b); Zhao, 265 F.3d at 90.
Here, the BIA properly denied Zheng’s motion to reconsider, and, despite Zheng’s contention to the contrary, sufficiently explained its reasoning for doing so. In his motion, Zheng merely reiterated claims already presented to the IJ, and to the BIA on appeal from the IJ’s decision, and attempted to explain inconsistencies in his testimony. Zheng failed to identify any errors of law or fact that would warrant reconsideration.
Accordingly, the petition for review is denied.
Having completed our review, any stay of removal that the Court previously granted in this proceeding is VACATED, and any pending motion for a stay of removal in this proceeding is DENIED as moot. Any pending request for oral argument in this proceeding is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).